     Case 1:19-cr-00079-LO Document 2 Filed 02/15/19 Page 1 of 3 PageID# 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA
                                                                            P       O       L       E

                                       Alexandria Division                          rt3 ! 5 WK

                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                   ALEXANDRIA. VIRGINIA
UNITED STATES OF AMERICA


                                                       Criminal No. 1:19-mj-83

RENE ALFONSO CHAVEZ CASERES
               Defendant.


               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
                                  AND ARREST WARRANT


       I, Mark Tlumacki, being duly sworn, state the following:

       1.      I am a deportation officer with the United States Immigration and Customs

Enforcement ("ICE") in Fairfax, Virginia. I have been employed with ICE for over five years.

During that time I have received specialized training and have conducted numerous investigations

relating to administrative and criminal violations ofthe Immigration and Nationality Act and Title

8 of the United States Code. My duties as a deportation officer with ICE include investigating

administrative and criminal violations of the Immigration and Nationality Act and Title 8 of the

United States Code and seeking, when applicable, prosecution and removal of violators.

       2.      This affidavit is submitted in support ofa criminal complaint and arrest warrant for

RENE ALFONSO CHAVEZ CASERES an alien who was found in the United States after being

denied admission, excluded, deported, or removed, and having departed the United States while

an order of exclusion, deportation, or removal was outstanding, in violation of Title 8, United

States Code, Sections 1326(a).

       3.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as


                                                1
     Case 1:19-cr-00079-LO Document 2 Filed 02/15/19 Page 2 of 3 PageID# 3



well as the observations of other agents involved in this investigation. This affidavit contains

information necessary to support probable cause, and it is not intended to include each and every

fact and matter observed by me or known to the government.

                                    PROBABLE CAUSE


       4.       On or about May 28, 2016, ICE received information from the Fairfax County

Adult Detention Center ("FCADC"), located in Fairfax, Virginia, within the Eastern District of

Virginia, that CHAVEZ CASERES an alien, was detained at FCADC, after an arrest for

misdemeanor driving under the influence in violation of Virginia Code 18.2-266. ICE performed

records checks which confirmed that CHAVEZ CASERES is a Salvadorian national who was

removed from the United States to El Salvador on or about June 18,2007 at or near Albuquerque,

New Mexico.


       5.      On or about May 28,2016 CHAVEZ CASERES was fingerprinted at FCADC. An

electronic copy of CHAVEZ CASERES's fingerprints were then processed through ICE indices

containing fingerprint records of known and previously deported aliens. Results of this query

showed positive matches to CHAVEZ CASERES and known aliases, associated with both his

Federal Bureau of Investigation (FBI)/Universal Control Number (UCN), and his Alien

Registration Number.

       6.      I reviewed CHAVEZ CASERES's, alien file, which includes executed ICE Form

1-205 (Warrant of Removal/Deportation), containing CHAVEZ CASERES's photograph,

fingerprint, and signature.

       7.      On February 3, 2019, CHAVEZ CASERES's fingerprints from prior Form 1-205

dated June 18, 2007 were submitted to the FBI Special Processing Center. On February 3, 2019,

the FBI stated the 1-205 was an identical match, to CHAVEZ CASERES's FBI/UCN number and
     Case 1:19-cr-00079-LO Document 2 Filed 02/15/19 Page 3 of 3 PageID# 4



the electronic fingerprints on file in the FBI database from previous administrative, and criminal

encounters. In addition, using my knowledge, training, and experience I compared the booking

photo taken at arrest by FCADC on May 28, 2016 with the 1-205 photo, and they appear to be of

the same subject.

       8.      CHAVEZ CASERES's alien file lacks evidence of any immigration benefit,

document, or status that would allow him to enter, be admitted, pass through, or reside in the

United States legally. Further, CHAVEZ CASERES has not obtained permission from the

Attorney General or the Secretary of the Department of Homeland Security to reenter the United

States following his formal removal.

       9.      Based on the foregoing, I submit there is probable cause to believe that on or about

May 28, 2016 in Fairfax, Virginia, within the Eastem District of Virginia, CHAVEZ CASERES

an alien who was removed from the United States to El Salvador on or about June 18, 2007 at or

near Albuquerque, New Mexico, was found in the United States without having obtained the

express consent ofthe Attorney General or the Secretary ofthe Department of Homeland Security

to reapply for admission to the United States,in violation ofTitle 8,United States Code,§1326(a).


                                                               i&ki
                                                            luma^cki
                                                     Deportation Officer
                                                     United States Immigration and Customs
                                                     Enforcement
Subscribed and sworn to before me
This Jjjday Februaij^J^
John F. Anderson
United Statoo Magictratc Judgo
Honorable John F. Anderson
United States Magistrate Judge
Alexandria, Virginia
